799 F.2d 751Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.William A. Minnich, Petitionerv.Director, Office of Workers' Compensation Programs, UnitedStates Department of Labor, Respondent.
No. 86-2542.
United States Court of Appeals, Fourth Circuit.
Submitted June 30, 1986.Decided Sept. 2, 1986.

Before WIDENER, SPROUSE and ERVIN, Circuit Judges.
PER CURIAM.


1
(William A. Minnich, Petitioner.  J. Michael O'Neill, Roscoe C. Bryant, III, Office of the Solicitor, United States Department of Labor, for Respondent.)

PER CURIAM:

2
William A. Minnich moves this Court for summary remand of his claim filed pursuant to Title IV of the Federal Coal Mine Health and Safety Act of 1969, as amended, 30 U.S.C. Sec.  901 et seq.    Minnich argues that the Administrative Law Judge (ALJ) should have raised the presumption that he was disabled under the subsections of 20 C.F.R. Sec.  727.203.  The respondent has indicated that it has no objection to this motion.


3
In light of this Court's recent decision in Stapleton v. Westmoreland Coal Co., 785 F.2d 424 (4th Cir. 1986) (en banc), our review of the record indicates that summary remand is appropriate in this case.  We, therefore, remand this case for further proceedings consistent with our decision in Stapleton.    We dispense with oral argument as it would not siginificantly aid the decisional process.

REMANDED